Citation Nr: 1020507	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  00-11 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a major depressive 
disorder with chronic pain syndrome, to include secondary to 
paresthesia of the left side of the tongue with hypesthesia 
of the left facial area.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran had active military service from June 1976 to 
June 1979.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  

The Veteran was scheduled for a Board hearing at the RO in 
August 2008, but in a July 2008 written statement, his 
attorney said the appellant withdrew his hearing request.  As 
such, the Board believes all due process requirements were 
met with regard to his hearing request.  See 38 C.F.R. 
§ 20.702 (2009).  

In May 2006, the Board denied the Veteran's claim and he 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  By Order of May 2007, 
the Court granted a joint motion for partial remand filed by 
the Veteran and VA General Counsel that vacated, in part, the 
Board's May 2006 decision, and remanded the matter to the 
Board.  In compliance with the Court's remand, in September 
2007, and again in October 2008, the Board remanded the 
Veteran's claim to the RO via the Appeals Management Center 
(AMC) in Washington, DC for further evidentiary development.  

In June 2009, the Board again denied the Veteran's claim.  
The Veteran appealed the decision to the Court.  In January 
2010, the Court granted a joint motion for remand filed by 
the Veteran and VA general counsel that vacated the Board's 
June 2009 decision and remanded the matter for compliance 
with instructions in the joint motion.    

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required. 




REMAND

In the December 2009 joint motion for remand, the parties 
agreed that the Board's statement of reasons and bases was 
inadequate in two principal respects.  First, that the Board 
failed to adequately address the probative value of pertinent 
medical evidence.  Second, that the Board failed to provide 
an adequate statement of reasons or bases to support its 
conclusion that an acquired psychiatric disorder, to include 
a major depressive and/or adjustment disorder with depressed 
mood, was not related to service or service-connected 
disability.  The parties found that the April 2008 VA 
examiners did not find that a major depressive disorder was 
not related to service, but merely concluded that the Veteran 
did not currently meet diagnostic criteria for depression; 
and that the Board failed to reconcile the competing 
diagnoses of record.  

In May 2010, the attorney submitted argument that the April 
2008 VA examination was inadequate because it did not include 
a detailed explanation as to how the examiners concluded that 
the Veteran did not meet the diagnostic criteria for 
depression and instead had an adjustment disorder.  She 
further argued that the examiners placed quite a bit of 
emphasis on the fact that the Veteran had recently divorced 
and had financial difficulties.  The attorney argued that 
this failed to account for how and why the Veteran had been 
diagnosed with and treated for major depression by a VA 
psychiatrist since 2003.  

The attorney further argued that if the Board could not grant 
service connection based on the evidence of record, then the 
claim should be remanded to obtain additional VA medical 
records.  The attorney noted that the Veteran continued to 
receive VA psychiatric treatment and his mental health 
providers continue to assert that his depression is related 
to service-connected disability.  On review, VA medical 
center records were most recently printed in January 2009.  
Pursuant to the duty to assist, updated records should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2009).  

The Board notes that the claims file contains various medical 
opinions addressing the diagnosis and etiology of the 
Veteran's claimed psychiatric disability.  In April 2003, the 
VA examiner determined that the Veteran met the criteria for 
a diagnosis of recurrent major depressive disorder, but that 
it was unlikely that the diagnosis was secondary to his 
medical disorder.  The April 2008 examiners did not find 
sufficient evidence of symptomatology to diagnose a major 
depressive disorder.  Instead, the panel determined that the 
Veteran had an adjustment disorder with depressed mood, which 
was not related to service-connected disability.  In a 
February 2009 report C. R., a licensed clinical psychologist, 
disagreed with the April 2008 examiners' conclusion and 
opined that it was more likely than not that the Veteran's 
major depression was attributable to service-connected 
disability and associated pain.  

In reviewing the various opinions, the Board notes that the 
April 2008 examiners placed significant emphasis on the 
Veteran's recent divorce and financial difficulties.  The 
February 2009 private psychologist stated that these life 
stressors were noted on VA examination, however, she did not 
discuss their impact on the Veteran's diagnosis.  

In addition to the various medical opinions referenced above, 
the record contains numerous VA medical records, which show 
continued treatment for depression and which arguably suggest 
a relationship to service-connected disability.  Considering 
the competing medical opinions and the attorney's arguments 
as to the probative value of the treating physician records, 
the Board finds that the Veteran's treating VA psychiatrist 
should be provided an opportunity to explain the basis for 
the diagnosis of depression and to discuss its likely 
etiology.  

Accordingly, the case is REMANDED for the following action:

1.	Request complete VA treatment records 
from the Pittsburgh VA medical center 
and any associated outpatient clinics 
for the period since January 2009.  All 
records obtained or any responses 
received should be associated with the 
claims file.  If the RO cannot locate 
such records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain 
any government records would be futile.  
The RO must then: (a) notify the 
claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be 
given an opportunity to respond.

2.	Thereafter, the RO should contact the 
Veteran's treating VA psychiatrist and 
give him the opportunity to provide a 
statement setting forth the basis for 
the diagnosis of depression, to include 
any diagnostic testing accomplished.  
The physician must reconcile all 
diagnoses of record, and explain the 
etiology of any diagnosed psychiatric 
disability.  The claims file must be 
made available for review.  A complete 
written rationale must be provided for 
any opinion offered.  If the treating 
VA psychiatrist is unwilling or unable 
to provide this information, he should 
state as such.  

3.	If and only if, the Veteran's treating 
VA psychiatrist is unwilling or unable 
to provide the requested information, 
the RO should arrange for additional VA 
medical opinion by a VA psychiatrist 
who did not participate in the April 
2008 examination.  If the examiner 
determines that the requested opinion 
cannot be provided without an 
examination, one must be scheduled.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner.  

The examiner is to reconcile all of the 
competing diagnoses of record to 
include major depression vs. adjustment 
disorder.  If the examiner determines 
that the Veteran meets the criteria for 
a major depressive disorder or any 
other Axis I disorder manifested by 
depression, he/she is to opine whether 
it is at least as likely as not, i.e., 
is there a 50/50 chance, that the 
disorder is caused or permanently 
aggravated by paresthesia of the left 
side of the tongue with hypesthesia of 
the left facial area.  In making this 
determination, the examiner is to 
consider all relevant evidence, to 
include the April 2003 VA examination, 
the April 2008 VA examination, the 
February 2009 opinion from Dr. C. R., 
and all VA Medical Center and private 
records.  The examiner must provide a 
complete rationale for any opinion 
offered.

In preparing their opinion, the 
examining psychiatrist must note the 
following: 

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
June 2009 decision and remanded the matter for compliance 
with instructions in the joint motion.    

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required. 




REMAND

In the December 2009 joint motion for remand, the parties 
agreed that the Board's statement of reasons and bases was 
inadequate in two principal respects.  First, that the Board 
failed to adequately address the probative value of pertinent 
medical evidence.  Second, that the Board failed to provide 
an adequate statement of reasons or bases to support its 
conclusion that an acquired psychiatric disorder, to include 
a major depressive and/or adjustment disorder with depressed 
mood, was not related to service or service-connected 
disability.  The parties found that the April 2008 VA 
examiners did not find that a major depressive disorder was 
not related to service, but merely concluded that the Veteran 
did not currently meet diagnostic criteria for depression; 
and that the Board failed to reconcile the competing 
diagnoses of record.  

In May 2010, the attorney submitted argument that the April 
2008 VA examination was inadequate because it did not include 
a detailed explanation as to how the examiners concluded that 
the Veteran did not meet the diagnostic criteria for 
depression and instead had an adjustment disorder.  She 
further argued that the examiners placed quite a bit of 
emphasis on the fact that the Veteran had recently divorced 
and had financial difficulties.  The attorney argued that 
this failed to account for how and why the Veteran had been 
diagnosed with and treated for major depression by a VA 
psychiatrist since 2003.  

The attorney further argued that if the Board could not grant 
service connection based on the evidence of record, then the 
claim should be remanded to obtain additional VA medical 
records.  The attorney noted that the Veteran continued to 
receive VA psychiatric treatment and his mental health 
providers continue to assert that his depression is related 
to service-connected disability.  On review, VA medical 
center records were most recently printed in January 2009.  
Pursuant to the duty to assist, updated records should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2009).  

The Board notes that the claims file contains various medical 
opinions addressing the diagnosis and etiology of the 
Veteran's claimed psychiatric disability.  In April 2003, the 
VA examiner determined that the Veteran met the criteria for 
a diagnosis of recurrent major depressive disorder, but that 
it was unlikely that the diagnosis was secondary to his 
medical disorder.  The April 2008 examiners did not find 
sufficient evidence of symptomatology to diagnose a major 
depressive disorder.  Instead, the panel determined that the 
Veteran had an adjustment disorder with depressed mood, which 
was not related to service-connected disability.  In a 
February 2009 report C. R., a licensed clinical psychologist, 
disagreed with the April 2008 examiners' conclusion and 
opined that it was more likely than not that the Veteran's 
major depression was attributable to service-connected 
disability and associated pain.  

In reviewing the various opinions, the Board notes that the 
April 2008 examiners placed significant emphasis on the 
Veteran's recent divorce and financial difficulties.  The 
February 2009 private psychologist stated that these life 
stressors were noted on VA examination, however, she did not 
discuss their impact on the Veteran's diagnosis.  

In addition to the various medical opinions referenced above, 
the record contains numerous VA medical records, which show 
continued treatment for depression and which arguably suggest 
a relationship to service-connected disability.  Considering 
the competing medical opinions and the attorney's arguments 
as to the probative value of the treating physician records, 
the Board finds that the Veteran's treating VA psychiatrist 
should be provided an opportunity to explain the basis for 
the diagnosis of depression and to discuss its likely 
etiology.  

Accordingly, the case is REMANDED for the following action:

1.	Request complete VA treatment records 
from the Pittsburgh VA medical center 
and any associated outpatient clinics 
for the period since January 2009.  All 
records obtained or any responses 
received should be associated with the 
claims file.  If the RO cannot locate 
such records, the RO must specifically 
document the attempts that were made to 
locate them, and explain in writing why 
further attempts to locate or obtain 
any government records would be futile.  
The RO must then: (a) notify the 
claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be 
given an opportunity to respond.

2.	Thereafter, the RO should contact the 
Veteran's treating VA psychiatrist and 
give him the opportunity to provide a 
statement setting forth the basis for 
the diagnosis of depression, to include 
any diagnostic testing accomplished.  
The physician must reconcile all 
diagnoses of record, and explain the 
etiology of any diagnosed psychiatric 
disability.  The claims file must be 
made available for review.  A complete 
written rationale must be provided for 
any opinion offered.  If the treating 
VA psychiatrist is unwilling or unable 
to provide this information, he should 
state as such.  

3.	If and only if, the Veteran's treating 
VA psychiatrist is unwilling or unable 
to provide the requested information, 
the RO should arrange for additional VA 
medical opinion by a VA psychiatrist 
who did not participate in the April 
2008 examination.  If the examiner 
determines that the requested opinion 
cannot be provided without an 
examination, one must be scheduled.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner.  

The examiner is to reconcile all of the 
competing diagnoses of record to 
include major depression vs. adjustment 
disorder.  If the examiner determines 
that the Veteran meets the criteria for 
a major depressive disorder or any 
other Axis I disorder manifested by 
depression, he/she is to opine whether 
it is at least as likely as not, i.e., 
is there a 50/50 chance, that the 
disorder is caused or permanently 
aggravated by paresthesia of the left 
side of the tongue with hypesthesia of 
the left facial area.  In making this 
determination, the examiner is to 
consider all relevant evidence, to 
include the April 2003 VA examination, 
the April 2008 VA examination, the 
February 2009 opinion from Dr. C. R., 
and all VA Medical Center and private 
records.  The examiner must provide a 
complete rationale for any opinion 
offered.

In preparing their opinion, the 
examining psychiatrist must note the 
following: 

? "It is due to" means 100 percent 
assurance of relationship.
? "It is at least as likely as not" 
means 50 percent or more.  
? "It is not at least as likely as 
not" means less than a 50 percent 
chance.  
? "It is not due to" means 100 percent 
assurance of non relationship.  

If the examiner is unable to provide an 
opinion that fact must be stated and 
the reasons why an opinion cannot be 
provided explained.  That is, the 
examining psychiatrist must 
specifically explain why the etiology 
of any current psychiatric disability 
is unknowable.  

The examiner is to append a copy of 
their Curriculum Vitae to the 
examination report.  

4.	If a VA medical opinion and/or 
examination are obtained, the RO should 
review the examination report to ensure 
that it is in complete compliance with 
the directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.

5.	If a VA examination is scheduled, the 
Veteran is to be notified that it is 
his responsibility to report and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that 
was sent was returned as undeliverable.

6.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
major depressive disorder with chronic 
pain syndrome, to include as secondary 
to paresthesia of the left side of the 
tongue with hypesthesia of the left 
facial area.  All applicable laws and 
regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

